DETAILED ACTION
This is the third Office Action regarding application number 15/539,174, filed on 11/20/2017, which is a 371 of PCT/JP2015/085331, filed on 12/17/2015, and which claims foreign priority to JP 2014-265769, filed on 12/26/2014.
This action is in response to the Applicant’s Response dated 09/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 09/13/2021 has been entered.
 
Status of Claims
Claims 1, 4-9, 11, 13, 18, 21-27, 29, 31, and 32 are currently pending.
Claims 2, 3, 10, 12, 14-17, 19, 20, 28, and 30 are cancelled.
Claims 31 and 32 are new.
Claims 1 and 24-26 are amended.
Claims 6-9, 11, 13, and 18 are withdrawn.
Claims 1, 4, 5, 21-27, 29, 31, and 32 are examined below.
The rejection of claims 24-26 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1, 4, 5, and 21-30 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 09/13/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUI (US 2003/0155583 A1) in view of SHIN (US 2012/0186645 A1).
Regarding claim 1, MATSUI teaches or suggests a slurry, comprising: 
a liquid medium (solvents and binders, para. 24); 
an organic binder (solvents and binders, para. 24), and 
a plurality of metal-oxide semiconductor fine particles of different primary particle sizes that are dispersed in the liquid medium (para. 19), 
wherein the metal-oxide semiconductor fine particles include first fine particles having a modal primary particle size of 32 to about 50 nm (19-27 nm second semiconductor particles) and second fine particles having a modal primary particle size of 1 to about 13 nm (9-15 nm first semiconductor particles)
such that the metal-oxide semiconductor fine particles in the liquid medium has a dispersed particle size of 1 to about 200 nm (the mean particle size is 100nm or less, para. 19). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the 
Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Here, the claimed range of the first fine particles (32-50 nm) does not overlap but is extremely close to one of the preferred ranged taught by MATSUI of 19-27 nm. 
(The Examiner emphasizes that the claimed “first fine particles” corresponds to MATSUI’s “second semiconductor particles” and the claimed “second fine particles” corresponds to MATSUI’s “first semiconductor particles.”)
Additionally, MATSUI teaches that both the first and second sets of semiconductor particles may be chosen to have a mean particle size of 100 nm or less (para. 19), but that it is also preferable for the first set of fine particles to be larger than the second set of fine particles.  The Examiner concludes that the claimed ranges are obvious as they lie inside ranges disclosed by MATSUI.  MPEP 2144.05.
MATSUI does not disclose expressly that the organic binder is in an amount of 1-60 wt.% of the slurry.
SHIN teaches a slurry of semiconductor find particles, where an organic binder is included in an amount of between 20-40 wt% of the titanium dioxide nanoparticles (and where the titanium dioxide nanoparticles are included at 5-20wt% based on total weight of precursor solution (paras. 40 and 42), and SHIN provides a specific example where the organic binder is included at 3 wt% of the total slurry solution (para. 69).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUI and add an organic 

Regarding claim 4, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the metal-oxide semiconductor fine particles comprise at least one type selected from the group consisting of a titanium oxide, a tin oxide, a niobium oxide, a tungsten oxide, and strontium titanate (particles may be titanium oxide, MATSUI, para. 20). 

Regarding claim 5, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the first fine particles and the second fine particles are present at a weight ratio of 100/(1 to about 23) (ratio of second particles to first particles may be in the range of 2:3 to 4:1, para. 19; MATSUI further states that the amount of larger particles must include at least 2/3 times the weight of the smaller particles, or more).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 21, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim slurry of Claim 1, wherein the metal-oxide semiconductor fine particles comprise a titanium oxide (particles may be titanium oxide, MATSUI, para. 20).

Regarding claim 22, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the first fine particles and the second fine particles are titanium oxides (particles may be titanium oxide, MATSUI, para. 20).

Regarding claim 23, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 22, wherein the first fine particles and the second fine particles are present at a weight ratio of 100 / 1-23 (ratio of second particles to first particles may be in the range of 2:3 to 4:1, para. 19; MATSUI further states that the amount of larger particles must include at least 2/3 times the weight of the smaller particles, or more).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 24, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the metal-oxide semiconductor fine particles are present at a concentration of 5-50 wt% (binders may comprise 1-99 wt%, thus allowing fine particles to comprise 99-1 wt%).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 25, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 22, wherein the metal-oxide semiconductor fine particles are present at a concentration of 10-45 wt% (binders may comprise 1-99 wt%, thus allowing fine particles to comprise 99-1 wt%).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 26, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 23, wherein the metal-oxide semiconductor fine particles are present at a concentration of 12-35 wt% (binders may comprise 1-99 wt%, thus allowing fine particles to comprise 99-1 wt%).  In the case where the claimed 

Regarding claim 27, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the liquid medium comprises at least one of ethanol, isopropyl alcohol, benzyl alcohol, and terpineol (MATSUI, para. 25 includes ethanol).


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUI (US 2003/0155583 A1) in view of SHIN (US 2012/0186645 A1)as applied to claims 23 and 26 above, and further in view of CHA (US 2014/0251433 A1).
Regarding claims 29 and 30, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claims 23 and 26, but does not disclose expressly that the liquid medium is terpineol.
CHA teaches a paste slurry having a liquid medium solvent selected from terpineol and ethanol, among other solvents (para. 45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select terpineol as taught by CHA for the liquid medium solvent in the slurry of MATSUI because the selection of a known material based on its suitability for its intended use, in the instant case a solvent for a 

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721